DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/14/2022 is acknowledged.  The traversal is on the ground(s) that the oxidation does not take place at the claimed temperature.  This is not found persuasive because for the reasons of record and explained below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 18 is objected to because of the following informalities:  the scope of Claim 18 is identical to claim 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mixture" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the dienal(s)" in line 8.  There is insufficient antecedent basis for this limitation in the claim. “a) “ does not state “dienal(s)” are produced.
Claim 1 recites the limitation "the mixture" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the air oxidation" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "purifying" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "concentrating" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "purifying" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "concentrating" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "concentrating" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "purifying" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "concentrating" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "purifying" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "concentrating" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the educt(s)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 states “one or more educt(s)"
Claim 20 recites the limitation "the mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerler et al. (US 2004/0214299).
Regarding Claim 1, Kerler (‘299) teaches a method for producing an aromatic blend comprising one or more unsaturated dienal(s) (See Abs., paras. 8-14, 25-29, Claims 1 and 6 where 2,4 Nonadienal and 2,4-Decadienal are the same unsaturated dienal(s) as Applicant discloses in the Specification.), comprising: a) air oxidizing one or more educt(s) comprising one or more substance(s) selected from the group consisting of punicic acid, punicic acid ester, elaeostearinic acid, elaeostearinic acid ester, linoleic acid and linoleic acid ester (See paras. 25-29 wherein sunflower oil and linseed oil which include linoleic acid and linoleic acid ester.  Sunflower oil is the same oil as Applicant uses as described in the Specification.), c) purifying or, respectively, concentrating the dienal(s) produced in a) of the mixture obtained in a) (See paras. 14 and 25-29.), however, fails to expressly disclose wherein the air oxidation in a) is performed at a temperature of from 70 to 200 oC.
The claimed temperature is very broad and includes nearly every conceivable effective temperature.  Applicant does not set forth any non-obvious unexpected results for selecting one temperature over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select a temperature to provide a blend that is effective for its intended use.
Regarding Claim 2, Kerler (‘299) teaches wherein after purifying or, respectively, concentrating in c) a residue is obtained comprising a residual amount of educt(s) and wherein the method additionally comprises: d) repeating a), wherein the residue obtained from purifying or, respectively, concentrating in c) is used in a) (See paras. 14 and 25-29.).
Regarding Claim 3, Kerler (‘299) teaches wherein a) is performed in the presence of one or more solvent(s) (See paras. 14 and 25-29, hexane solvent.).
Regarding Claim 4, Kerler (‘299) teaches the method discussed above, however, fails to expressly disclose wherein an amount of air of 10 to 1000 l/h per kg educt(s) is used for the air oxidizing in a).
The claimed amount of air is very broad and includes nearly every conceivable effective amount.  Applicant does not set forth any non-obvious unexpected results for selecting one amount of air over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select an effective amount of air to provide a blend that is effective for its intended use.
Regarding Claim 5, Kerler (‘299) teaches the method discussed above, however, fails to expressly disclose wherein the air oxidizing in a) is performed at a temperature of from 100 to 130 o
The claimed temperature is very broad and includes nearly every conceivable effective temperature.  Applicant does not set forth any non-obvious unexpected results for selecting one temperature over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select a temperature to provide a blend that is effective for its intended use.
Regarding Claim 6, Kerler (‘299) teaches the method discussed above, however, fails to expressly disclose wherein the air oxidizing in a) is performed over a time of from 1 to 30 h.
The claimed amount of air is very broad and includes nearly every conceivable effective time.  Applicant does not set forth any non-obvious unexpected results for selecting one time over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select a time to provide a blend that is effective for its intended use.
Regarding Claim 7, Kerler (‘299) teaches the method discussed above, however, fails to expressly disclose wherein the air oxidizing in a) is performed at a temperature of from 100 to 200 oC.
The claimed amount of air is very broad and includes nearly every conceivable effective temperature.  Applicant does not set forth any non-obvious unexpected results for selecting one temperature over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select a temperature to provide a blend that is effective for its intended use.
Regarding Claim 8, Kerler (‘299) teaches wherein the purifying or, respectively, concentrating in c) is performed by distillation (See paras. 25-29.).
Regarding Claim 9, Kerler (‘299) teaches wherein one or more solvents is/are added before purifying or, respectively, concentrating in c) (See paras. 25-29.)
Regarding Claim 10, Kerler (‘299) teaches the method discussed above, however, fails to expressly disclose wherein washing with an alkaline, aqueous solution is performed before purifying or, respectively, concentrating in c).
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing that alkaline washing is a known means of purifying the claimed types of materials to remove the water-soluble impurities from the oil soluble impurities.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use known alkaline washing to provide a blend that is effective for its intended use.
Regarding Claim 16, Kerler (‘299) teaches the method discussed above, however, fails to expressly disclose wherein the one or more solvent(s) comprises triacetin and/or tiethyl citrate.
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing that triacetin and/or tiethyl citrate are known solvents used to purify the claimed types of materials to remove impurities.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use known triacetin and/or tiethyl citrate to provide a blend that is effective for its intended use.
Regarding Claim 17, Kerler (‘299) teaches the method discussed above, however, fails to expressly disclose wherein the one or more solvent(s) is in an amount of 2 to 20 wt. %, relative to the total weight of the educt(s).
The claimed amount of solvent is very broad and includes nearly every conceivable effective amount.  Applicant does not set forth any non-obvious unexpected results for selecting one amount of air over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select an effective amount of solvent to provide a blend that is effective for its intended use.
Regarding Claim 18, Kerler (‘299) teaches the method discussed above, however, fails to expressly disclose wherein the air oxidizing in a) is performed at a temperature of from 100 to 130 oC.
The claimed amount of air is very broad and includes nearly every conceivable effective temperature.  Applicant does not set forth any non-obvious unexpected results for selecting one temperature over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select a temperature to provide a blend that is effective for its intended use.
Regarding Claim 19, Kerler (‘299) teaches the method discussed above, however, fails to expressly disclose wherein the air oxidizing in a) is performed for 4 to 12 h.
The claimed amount of air is very broad and includes nearly every conceivable effective time.  Applicant does not set forth any non-obvious unexpected results for selecting one time over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select a time to provide a blend that is effective for its intended use.
Regarding Claim 20, Kerler (‘299) teaches the method discussed above, however, fails to expressly disclose wherein the disintegrating of a part or all or substantially all peroxides of the mixture obtained in a) is performed in b) by heating to a temperature of from 100 to 200 oC for 0.5 to 5 h.
The claimed temperature and time are very broad and includes nearly every conceivable effective temperature and time.  Applicant does not set forth any non-obvious unexpected results for selecting one temperature and time over another.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select a temperature and time to provide a blend that is effective for its intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	January 14, 2022